Citation Nr: 0116786	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  96-41 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for spinal meningitis.  

2.  Entitlement to service connection for degenerative 
arthritis and disc disease of the cervical and lumbar spine.  

3.  Entitlement to service connection for right knee 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to October 
1963.  

This appeal arises from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied the veteran's request to 
reopen his claim for service connection for residuals of 
spinal meningitis; service connection for degenerative disc 
disease of the cervical and lumbar spine, and service 
connection for a right knee disorder.  

The veteran's claim was transferred from the Arizona RO to 
the Salt Lake City RO for adjudication due to a back log of 
cases, but was certified on appeal from the Phoenix, Arizona 
RO.  

The issues of service connection for degenerative arthritis 
and disc disease of the cervical and lumbar spine and a right 
knee disorder are addressed in the remand appended to this 
decision.  


FINDINGS OF FACT

1.  In May 1965, the RO denied service connection for spinal 
meningitis; the veteran was duly notified of the decision in 
May 1965 and did not enter a notice of disagreement within 
one year of the date of notice of the rating decision.  

2.  Evidence added to the record since the 1965 RO decision 
is of sufficient significance that it must be considered in 
order to fairly decide the merits of the veteran's claim of 
service connection for spinal meningitis.  

CONCLUSIONS OF LAW

1.  The May 1965 rating decision denying entitlement to 
service connection for spinal meningitis is final.  38 
U.S.C.A. § 7105(c) (West 1991).  

2.  Evidence received since the May 1965 rating decision 
pertinent to the issue of service connection for spinal 
meningitis is new and material, and the veteran's claim for 
service connection for spinal meningitis is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 1965, the RO denied service connection for spinal 
meningitis.  The veteran was duly notified of the decision in 
May 1965 and did not thereafter enter a notice of 
disagreement within one year of issuance of notification of 
the rating decision.  Therefore, the May 1965 rating decision 
denying entitlement to service connection for spinal 
meningitis became final.  See 38 U.S.C.A. § 7105(b),(c); 38 
C.F.R. §§ 20.302, 20.1103.

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107 were substantially revised.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board finds that, as the revised version of 
38 U.S.C.A. § 5107 eliminates the "well-grounded claim" 
requirement, this revision is more favorable to the claimant 
than the former provisions of 38 U.S.C.A. § 5107 (West 1991) 
and is, therefore, applicable under Karnas.  Besides 
essentially eliminating the requirement that a claimant 
submit evidence of a well-grounded claim, it also modified 
the circumstances under which VA's duty to assist a claimant 
applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  The 
Board notes that the provisions of the VCAA do not require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented as described in 
38 U.S.C.A. § 5108.  See id.  

Generally, a final decision issued by a RO may not thereafter 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  See 38 U.S.C.A. § 
7105(c) (West 1991).  The exception to this rule is 38 
U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2000).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2000).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  Where a veteran who 
served for 90 days or more during a period of war develops 
arthritis to a degree of 10 percent or more within one year 
from separation from such service, such disease may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991); 38 C.F.R. 3.307, 3.309 (2000).  

The evidence which was of record at the time of the 1965 RO 
rating decision included the veteran's service medical 
records.  On service entrance examination in July 1962 the 
spine and lower extremities were noted to be normal.  In 
August 1962 the veteran was hospitalized in a Navy facility.  
The narrative summary reveals the chief complaint was sore 
throat with a stiff neck.  On admission "DU (Meningitis)" 
was noted (DU is the abbreviation for diagnosis 
undetermined.)  Clinical findings included minimal stiffness 
of the neck with full range of motion and a petechial rash on 
the ankles with areas of coalescence about the medial 
malleolus on the left and above the toes on the left.  
Bacteriology examinations of the cerebral spinal fluid and 
throat failed to recover pathological organisms.  A smear of 
the sputum contained gram positive cocci in pairs and chains.  
Treatment included Procaine Penicillin, 600,000 units 
intramuscularly, twice a day.  The medical officer opined 
that the veteran did not have meningitis during his 
hospitalization; it was believed, rather, that his 
symptomatology was due to a severe pharyngitis with 
generalized toxicity.  The established diagnosis was acute 
pharyngitis, unknown organism.  In October 1963 the spine and 
lower extremities were again noted to be normal.  

Based on this evidence, an RO decision in May 1965 found that 
spinal meningitis was not shown by the evidence of record.  
The RO determined that, although meningitis was suspected in 
service, the final diagnosis was severe pharyngitis, and it 
was therefore concluded service connection for spinal 
meningitis was not warranted.

The additional evidence submitted since the May 1965 rating 
decision includes VA medical records which do not include any 
references to spinal meningitis.  

In September 1995 the veteran was afforded a VA examination.  
The diagnosis of history of spinal meningitis in 1962 was 
noted.  

The veteran appeared at a hearing before a Hearing Officer at 
the RO in July 1998.  He testified that he was treated for 
spinal meningitis in September 1962.  He recalled the length 
of his in-service hospitalization and indicated that the 
treatment he was given included large doses of penicillin.  
He recalled that he was told during that in-service 
hospitalization that he was being treated for spinal 
meningitis.  (T-2,3)  He also said that he was informed that 
his back and knee disabilities were related to his meningitis 
(T-10), although he was unaware of any written medical 
opinion linking his back and knee disabilities to meningitis.  
(T-10,11).  

The veteran also testified at a hearing before the 
undersigned Member of the Board in February 2001.  The 
veteran again stated that he was treated for spinal 
meningitis in service.  He reported having back and neck pain 
during that time.  (T-3).  The veteran and his representative 
argued that the August 1962 records of treatment for 
pharyngitis reveal that the veteran was treated with more 
units of penicillin than is customary for treating 
pharyngitis.  They also stated that the length of time he was 
hospitalized indicated that he was treated for meningitis 
rather than pharyngitis.  They submitted copies of entries 
from the Merck Manual of Medical Treatment pertaining to the 
usual treatment for pharyngitis, which they asserted was not 
consistent with the prolonged treatment provided during 
service.  (T-3,4,5).  The veteran further testified that all 
of the doctors in Dallas, Las Vegas, Phoenix and Tucson had 
recognized that his back and knee problems were residuals of 
meningitis.  He stated that they would not write it down 
because it would be a conflict of interest.  (T-8).  The 
veteran's spouse also testified that she had been married to 
the veteran for 20 years.  (T-9).  She said that she had not 
been present when doctors told her husband he had residuals 
of meningitis.  (T-10).  She noted that she had been a 
nurse's aid in a hospital but, when asked if she had any 
special knowledge of the matter, she said she had not gone 
that far in training.  The veteran's wife indicated that her 
conclusions were based on what she had read in the Merck 
Manual; she indicated that the residual effects of spinal 
meningitis were identical to the veteran's present symptoms.  
(T-11).  

As noted above, the unappealed May 1965 RO decision that 
denied service connection for spinal meningitis is final (38 
U.S.C.A. § 7105(b),(c); 38 C.F.R. §§ 20.302, 20.1103) and, 
when a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is new and material.  In 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court  determined that the only applicable definition 
of "material" was that found in 38 C.F.R. § 3.156(a).  The 
regulation outlines the test for determining if evidence is 
new and material:  It must not have been previously 
submitted, it must bear directly and substantially on the 
specific matter for consideration, must not be either 
cumulative or redundant and must be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

The only pertinent evidence of record at the time of the 
unappealed 1965 RO decision was the service medical records, 
which showed that the veteran was hospitalized for suspected 
meningitis and was discharged with a final diagnosis of 
pharyngitis.  At the time of that decision, there were no 
statements or testimony from the veteran as to the nature of 
his in-service hospital treatment.  He did not offer any 
medical evidence that supported his contention that his 
symptoms in service were more closely related to spinal 
meningitis than pharyngitis. 

The veteran has submitted evidence which was not in the 
claims folder at the time of the May 1965 RO rating decision.  
The evidence includes the diagnosis of a history of 
meningitis on the VA examination in September 1995, the 
testimony of the veteran and his wife, excerpts from the 
Merck Manual, and VA medical records.  

The diagnosis of a history of meningitis, the testimony of 
the veteran and his spouse, and the Merck Manual entries are 
relevant to the issue of service connection for spinal 
meningitis.  The Federal Circuit has held that any 
interpretive doubt must be resolved in the veteran's favor 
and that the regulation imposes a lower burden to reopen than 
the Colvin (Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991)) 
test.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
The Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it would 
not be enough to convince the Board to alter a prior 
decision.  

The Board has given the veteran the benefit of the doubt and 
finds that the evidence added to the record since the May 
1965 rating decision is new and material.  It includes the 
veteran's account of his hospitalization in service that 
presents a more complete picture of the circumstances 
surrounding the origin of the veteran's claimed disability.  
It was not previously of record, is new, and is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the veteran's claim for service connection for 
spinal meningitis is reopened.  







ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for spinal meningitis; 
to this extent only, the appeal is granted subject to the 
following remand provisions.  


REMAND

The Court has held that, if action by the Board involves a 
question not previously addressed, and such action could be 
prejudicial to the appellant, further due process must be 
provided. Bernard v. Brown, 4 Vet. App. 384 (1993).  As the 
RO did not adjudicate the question of whether service 
connection was warranted on the merits of the claim, the 
Board is precluded from doing so in the first instance.  In 
order to afford the veteran due process, on Remand, the RO 
should adjudicate on the merits the issue of entitlement to 
service connection for spinal meningitis.  

As noted above, during the pendency of the veteran's appeal, 
the President signed the "Veterans Claims Assistance Act of 
2000," Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
which substantially modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty is 
to be discharged.  This liberalizing legislation is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The request below for a 
medical examination and an opinion is in part to comply with 
this provision. 

The veteran is also seeking service connection for 
degenerative disc disease and arthritis of the cervical and 
lumbar spine, and a right knee disability.  As reopened claim 
of service connection for spinal meningitis must be remanded 
for additional development, the Board must defer appellate 
review of the service connection claims, as the veteran is 
claiming, at least in part, that his cervical and lumbar 
spine and right knee disabilities are secondary to his 
claimed spinal meningitis.
 


In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should afford the veteran the 
appropriate VA medical examination for 
the purpose of obtaining an opinion as to 
whether he had spinal meningitis during 
service and, if so, whether he has any 
current residuals of such disability.  
The claims file must be made available to 
the examiner for review.  After a review 
of the relevant medical evidence in the 
claims folder, the examiner must opine 
whether it is at least as likely as not 
that the veteran had spinal meningitis 
during service and, if so, whether it is 
at least as likely as not that he has any 
current residuals of spinal meningitis, 
to include disabilities of the cervical 
and lumbar spine, and a right knee 
disability (claimed by the veteran as 
secondary to spinal meningitis).

If any of the benefits sought are not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case, and be afforded the applicable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran unless 
or until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



